Citation Nr: 1229685	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied entitlement to service connection for an anxiety disorder.  Jurisdiction over the Veteran's claim has remained with the RO in Wilmington, Delaware.

This matter was previously remanded by the Board in June 2008, March 2010, and July 2011 for further development.

When a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed a claim of service connection for generalized anxiety disorder in March 2004.  In accordance with Clemons, the issue on appeal encompasses service connection for any acquired psychiatric disorder in addition to generalized anxiety disorder.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), despite three (3) prior referrals of this issue by the Board (June 2008, March 2010, July 2011).  Therefore, the Board does not have jurisdiction over this issue, and for the fourth time, this issue is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

The Veteran's current acquired psychiatric disabilities were first demonstrated many years after service and are not the result of a disease or injury in service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008) (eliminating the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim for claims pending before VA on or after May 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in June 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.  The timing deficiency with regard to this notice was cured by readjudication of the claim in subsequent supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment, and a Delaware Disability Determination Service examination report.  

On the Veteran's March 2004 claim for service connection for generalized anxiety disorder, his representative indicated that the Veteran was receiving treatment at a the VA Medical Center (VAMC) in Wilmington, Delaware and had "recently initiated" treatment at an unspecified Vet Center.  The contemporaneous Delaware Disability examination and VA treatment records record the Veteran's psychiatric history and treatment, but do not mention treatment at a Vet Center.  

In July 2009, the agency of original jurisdiction (AOJ) advised the Veteran that it had obtained the Wilmington VAMC records and asked him to identify any other VA treatment records.  He did not respond.  In April 2010, the AOJ specifically asked the Veteran to report the dates and locations of any Vet Center treatment and told him that VA would obtain these records.  Again he did not respond.  

The weight of the available evidence is that the Veteran has not received treatment at a Vet Center.  In any event, VA is only obligated to seek relevant records that are adequately identified.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(i) (2011).  The Veteran has not provided information needed to obtain Vet Center records.

In September 2009, April 2010, and May 2010, the RO requested that he provide to VA all of his private treatment records, or return a signed release so that VA could obtain them.  Despite VA's efforts to obtain any existing Vet Center records the Veteran did not respond to those requests.

In June 2008, the Board remanded the Veteran's claims to obtain any existing Social Security Administration (SSA) records.  SSA reported that the records were not available.  In March 2009, following five requests to the SSA, VA made a formal determination that the Veteran's SSA records, if existing, were unavailable for review.  

The matter was remanded by the Board a second time in March 2010, in order to obtain VA Medical Center (VAMC) treatment records from the Philadelphia, Pennsylvania VAMC, and to provide the Veteran with a VA examination.  Although the RO scheduled an examination for the Veteran, he called and cancelled the examination, requesting that the RO decide his claim based on the evidence of record.

In July 2011, the matter was remanded a third time to obtain the relevant records.  The AOJ successfully obtained the Veteran's Philadelphia VAMC records in January 2012.

The AOJ provided the Veteran with a PTSD questionnaire in April 2010 in order to obtain information to verify his alleged stressor.  The Veteran did not submit a completed questionnaire to VA.

In accordance with the Board's remand instructions, the AOJ made arrangements for the Veteran to undergo a VA examination.  The Board's remand explained to the Veteran the reasons why the examination was necessary.  The AOJ advised the Veteran that it was making arrangements for the examination, and informed him of the consequences of a failure to report for the examination.  In June 2010, the Veteran called the AOJ to cancel the scheduled examination, and asked that the claim be decided on the basis of the evidence of record.

No other available evidence relevant to the Veteran's claim has been identified.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (providing that lay evidence of in-service incurrence may be sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.
Schizophrenia is considered a psychosis for VA purposes.  38 C.F.R. § 3.384 (2011).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board's duty is to assess the competency and credibility of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for any reports of psychiatric abnormality.  The Veteran's had a "normal" psychiatric examination at both his entry into service and his separation from service.  

The Veteran was seen at a VA facility in May 1995 with complaints of nauseas and a feeling that his stomach was upset.  The diagnostic impression was nonspecific lethargy.  Follow up was recommended if symptoms worsened, but there was apparently no further treatment.

The Veteran was provided a VA examination in May 2003 in conjunction with a claim for a non-service-connected pension.  The examiner concluded that the Veteran had "absolutely no medical disorders, psychiatric and/or nonpsychiatric that are at all functional impairments."  He was "constitutionally well and vigorous."  The diagnosis was normal general medical examination.

The Veteran was provided with an initial mental health assessment in January 2004.  At the time of the assessment, the Veteran was unemployed, and appeared somewhat anxious.  He had no prior inpatient or outpatient psychiatric history.  On mental status examination, he denied hallucinations, was oriented times three, and had an intact memory.  He had a normal affect, clear and intact thought processes, no perceptual disturbances, and normal insight and judgment.  The Veteran did present with anxious behavior during the interview.  

The Veteran's sister related that the Veteran had been a "loner" since he came home from military service.  At present, according to the sister, he mumbled when he spoke and was "hyper-nervous" and jittery.  He also held onto old items, including a blanket and three TV Guides from the 1970s.  She said his hygiene was very bad, and that he did not shower.  The examiner recommended that the Veteran be seen by a psychiatrist for further evaluation of PTSD and a mood disorder.

He was seen again in February 2004, to be evaluated for PTSD and a mood disorder.  The Veteran returned to his parents' home upon his return from military service in 1971, and continued to live with his mother until she passed away in 1992.  Until 2003, he continued to live in his parents' home by himself.  He had a difficult time finding gainful employment, and was unable to pay the taxes on the house, which ultimately was sold in April 2003.  

At the time of the examination, he had recently moved in with his sister.  His sister, present at the examination, had noticed that the Veteran experienced more anxiety than depression; the Veteran agreed with her opinion.  The Veteran described himself as a loner, withdrawn, and a worrier.  He had difficulty sleeping, and had been neglectful of his activities of daily living while living alone.  His activities of daily living had improved living with his sister.  Referring to his military experience, the Veteran stated that he was not in active combat in Vietnam, but was in a combat zone, and recalled an explosion close to where he was positioned.  The examiner determined that the Veteran had symptoms consistent with generalized anxiety disorder, but that obsessive-compulsive disorder (OCD) was a possibility.  

In March 2004, the Veteran informed a mental health provider that he had been unable to work since 1984, having worked previously from 1973 until 1983 at a gas production plant, prior to being laid off.  He reported present anxiety and odd behaviors that included having to place things in certain positions at home and needing to be up to an hour early for appointments and for church.  The provider noted symptoms of OCD, and diagnosed the Veteran with Anxiety Disorder Not Otherwise Specified (NOS), rule out OCD.

The Veteran was provided a psychiatric examination by the Delaware Disability Determination Service (DDDS) in June 2004.  He told the examiner that he was first seen by a psychiatrist four months before, and that he was currently seeing a social worker.  The Veteran informed the examiner that he spent two years in the Army, including a tour in Vietnam, and had an honorable discharge.  

Following a mental status examination, the examiner diagnosed generalized anxiety disorder, schizophrenia in remission, and PTSD.  On Axis II (personality disorders) the examiner diagnosed passive aggressive personality disorder.  The examiner indicated that the PTSD diagnosis was based on VA treatment; the examiner did not indicate any stressors, but on DSM-IV Axis IV (psychosocial and environmental problems), indicated that the Veteran had chronic illness and severe social isolation.  The examiner stated that he lead a very isolated and distant life, with "probabl[e] panic attacks" and the possibility of schizophrenia.

Analysis

The Veteran has been given a single diagnosis of PTSD; that was on the DDDS examination in June 2004, but the diagnosis was apparently based on the incorrect history that the Veteran had been given that diagnosis at a "Veterans Administration Hospital."  The only support for this "diagnosis" in VA records was the January 2004 examiner's note that the Veteran should be evaluated for PTSD; but there was no diagnosis of PTSD.  

The DDDS examiner was uncertain of the correct diagnosis, as shown by the comment that the "psychiatric diagnosis is not very clear."  The examiner did note that the Veteran had served in Vietnam, but did not report any specific stressor, combat experience or fear of hostile military action that served as the basis for the diagnosis.  Given the incorrect factual premise upon which the diagnosis was based and the absence of any further explanation, the diagnosis is of little if any probative value. 

The Veteran did report on other occasions, an explosion during service.  But this has never been linked by medical or mental health professionals to a diagnosis of PTSD.  The Veteran has not expressed any belief that his psychiatric symptomatology is relate to that event.  When he mentioned the explosion in February 2004, he did not provide any further details, and he denied ever being in combat.  The Veteran did not indicate what effect, if any, that explosion he remembered had on him.  It is notable in this regard that the only time he mentioned the explosion to any treatment provider was at that February 2004 appointment, in response to the provider's indication that the Veteran would need to document some traumatic event in service if he was going to seek service connection for PTSD from VA.  The examiner did not report a diagnosis of PTSD, hence the report cannot be read as linking the explosion to PTSD.

Given the faulty premise of the single diagnosis of PTSD, and the absence of any medical or mental health professionals linking PTSD to an in-service stressor; the evidence is against the grant of service connection for PTSD.  38 C.F.R. § 3.304(f).

The Veteran was given multiple other psychiatric diagnoses during psychiatric evaluations in 2004.  Most often, he has been found to have generalized anxiety disorder.  The June 2004 examiner also provided diagnoses of PTSD and schizophrenia in remission, but the record is not supportive of these diagnoses.  

Thus, with the diagnosis of generalized anxiety disorder, the Veteran has met the first criteria for service connection, a current psychiatric disability.  Shedden, 381 F.3d at 1167.  There is no evidence linking this, or other current psychiatric disabilities to service.

While the Veteran's sister reported that he was a loner after his return from service, and held onto some items from the 1970s; the record contains no competent opinion that this behavior was a manifestation of a current psychiatric disability.  The Veteran has not reported a continuity of psychiatric symptoms extending from service.  The 2004 reports that psychiatric treatment had only recently begun, and the normal examination in 2003, also weigh against finding any continuity if symptomatology dating back to service.  

The Veteran's service treatment records, including his separation examination, were negative for psychiatric symptomatology.  The first time the Veteran ever sought treatment for his psychiatric symptoms was in January 2004.  Per the Veteran, activities of daily living began to suffer only after the passing of his mother in 1992.

In addition, the record does not include any competent opinion linking the current psychiatric disabilities to service.  In this regard, the Veteran and his sister have expressed a belief that the current disability is related to service, but it would require medical expertise to say that psychiatric disabilities identified decades after service are related to in-service events.  There is no indication that the Veteran or his sister possesses such expertise.

The DDDS examiner noted schizophrenia in remission.  As a psychosis, schiziphrnia is subject to the presumptions accorded chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  There is; however, of schizophrenia in service or in the year immediately following service.  As noted above the Veteran has not reported specific psychiatric symptomatology in the years following service and his sisters reports of his behavior have not been linked to a current psychiatric disability.  Hence, service connection cannot be granted on this basis.

As noted, the Veteran declined to appear at a scheduled VA psychiatric evaluation.  A full psychiatric examination may have provided more clarity concerning the Veteran's current diagnoses, but the Board must decide the Veteran's claim on the evidence of record.  38 C.F.R. § 3.655.

In reaching the conclusion above the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


